          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

JESSIE RADFORD
ADC #655432                                               PLAINTIFF

v.                      No. 5:18-cv-83-DPM

DARYL GOLDEN, Warden,
Delta Regional Unit, ADC                                 DEFENDANT

                            JUDGMENT
     Radford' s complaint is dismissed with prejudice.



                                               p'
                                D.P. Marshall Jr.
                                United States District Judge
